DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5, 6, 8, 11, and 15 have been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show motor shaft 705 as described in [0057] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
Claim 1 recites the limitation “in both the forward direction and a reverse dirtection,” this limitation should be recited as “in both the forward direction and a reverse direction.”
Claim 5 recites the limitation “directional shaft coupling,” this limitation should be recited as “directional 
Claim 12 recites the limitation “the directional coupling is configured to allow the motor shaft in a forward direction when the motor is powered on,” this limitation should be recited as “the directional coupling is configured to allow the motor shaft to rotate in a forward direction when the motor is powered on.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0150751, “Merrill,” in view of US 2018/0316240, “Chelaidite,” and US 2006/0185957, “Kimes,” as evidenced by US 2014/0368143, “Breitzmann.”
Regarding Claim 1: Merrill discloses:  An electric submersible pump (ESP) system (8) comprising: a motor section (36); a pump section (15); and a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to the seal shaft (14), where this coupling would be “configured” to allow the motor shaft to rotate in the forward direction & in the reverse direction).  
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating in both the forward direction and a reverse direction when the motor section is powered off.
However, Chelaidite teaches how an electric motor (100) which can be used to drive a pump (see Paragraph 2), where the motor comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating in a reverse direction when the motor section is powered off (see Paragraphs 8 & 56).  Please note the proposed modification is to modify Merrill’s coupling (24) such that it allowed the motor shaft to rotate in a forward direction when the motor shaft is powered on AND to prevent the motor shaft from rotating when the motor is powered off in view of the teaching provided by Chelaidite (see Paragraphs 8 & 56), in order to allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque from the motor can be transferred with high efficiency, but after the torque has been transferred and the motor is turned off the locking mechanism prevents back driving of the motor and thus release any generated torque or clamping force (see Paragraph 6 of Chelaidite).  FURTHERMORE, it is also known that in submersible well pumps driven by an electric motor, providing a feature to prevent the reverse rotation of the motor shaft would be beneficial because the reverse rotation of the pump motor can create a back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to configure the directional coupling of Merrill to prevent the motor shaft from rotating  when the motor section is turned off, in light of the teaching of Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would also provide the benefit of preventing damage of the electric motor due to the reverse rotation of the shaft, as evidenced by Breitzmann in Paragraph 1.
Once combined, Merrill in view of Chelaidite, as evidenced by Breitzmann fails to explicitly disclose or teach to prevent the motor shaft from rotating in the forward direction. As previously discussed, Merrill in view of Chelaidite teaches an arrangement wherein the motor is prevented from being driven backwards through the use of the directional coupling 124. However, if the pump section were to continue operating in the forward direction, the motor shaft would still be driven in the forward direction.
Kimes teaches a one-way torque transmitting device (Figures 1 – 13) which is capable of transmitting an input torque to an output torque through the operation of an inner race (22) and an outer race (24) mechanically coupled in a one-way direction through the use of spring (44) biased rockers (26) (At least [0030] – [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have integrated the one-way torque transmitting device of Kimes in the connection between the motor shaft of Merrill in view of Chelaidite with the predicted results that such a one way connection will prevent the pump from driving the motor in the forward direction when the motor is powered off thus preventing the generation of harmful back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Once combined, Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the prevention of the pump section driving the motor section in both the forward direction and a reverse direction when the motor section is powered off. It is noted that such a combination teaches the prevention of the pump section driving the motor section as discussed in the originally filed specification in at least [0034] and it is further noted that the claims as recited are interpreted in view of the specification such that they are not interpreted as claiming means to prevent any rotation of the motor shaft such as through a mechanical interlock which locks the shaft in place when the motor section is powered off.
Regarding Claim 2: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the ESP system of claim 1, once combined Kimes further teaches wherein the directional coupling comprises a directional shaft coupling (22, 24, 26, 44) (Figure 1) which couples the motor shaft to a pump shaft of the pump section (As discussed in the aforesaid rejection of claim 1), wherein the directional shaft coupling enables the pump shaft to freewheel in the forward direction without causing the motor shaft to rotate, and wherein the directional shaft coupling drives the pump shaft in the forward direction when the motor shaft rotates the directional shaft coupling in the forward direction (As discussed in the aforesaid rejection of claim 1).  
Regarding Claim 3: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the ESP system of claim 2, as combined, Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann fails to teach comprising a first clutch configured to enable the motor shaft to rotate in a forward direction with respect to a housing of the motor section when a voltage is applied to the motor section; and a second clutch configured to enable the pump shaft to rotate in a forward direction with respect to the motor shaft. 
Kimes teaches an arrangement comprising a dual mode clutch (170) (Figures 12 and 13) having an inner race (172), an intermediate race (176), an outer race (186), rockers (180) and rockers (190). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann to utilize the instant dual mode clutch over the single directional clutch as previously presented with the predicted results that such a dual mode clutch will allow for further control of the ESP by coupling the motor section to the outer race (186) and the pump section to the inner race (176) while fixing the center race (172) such that the rockers (190) will allow the motor to drive the pump via the inner race (176) while allowing for the pump to rotate freely in the driven direction while not permitting this force to be transferred to the motor section through the one way clutching of the rockers (190) and simultaneously preventing the pump section via inner race (176) from driving the motor section in the reverse direction through the one way clutching of the rockers (180) such that the pump section is prevented from driving the motor section when the motor section is powered off thus preventing the generation of harmful back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Once combined, Kimes teaches a first clutch (186, 190, 176) configured to enable the motor shaft (coupled to outer race 186) to rotate in a forward direction (counterclockwise as shown in Figure 13) with respect to a housing of the motor section when a voltage is applied to the motor section; and a second clutch (176, 180, 172) configured to enable the pump shaft to rotate in a forward direction with respect to the motor shaft.
Regarding Claim 4: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Chelaidite in view of Claim 1) further teaches: wherein the directional coupling (Chelaidite: 124) further comprises a directional lock (132) configured to enable rotation of the motor shaft in the forward direction with respect to a housing of the motor section and prevent rotation of the motor shaft in the reverse direction with respect to the housing of the motor section (Chelaidite: Paragraphs 8 & 67).  
Regarding Claim 5: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Chelaidite in view of Claim 1) further teaches comprising a seal section (10) that is positioned between the pump section (15) and the motor section (36; Figure 1), wherein the seal section (10) includes a seal shaft (14) that is coupled between the motor shaft (40) and the pump shaft (Figure 1; Paragraph 20 - Lines 10-12), wherein the seal shaft is secured to the pump shaft so that the pump shaft cannot rotate with respect to the seal shaft (Paragraph 20 - Lines 10-12); once combined, Kimes further teaches wherein the directional shaft coupling enables the seal shaft to freewheel in the forward direction without causing the motor shaft to rotate (As shown in at least Figure 1; When the seal shaft is coupled to the outer race (24) the seal shaft is configured such that it is capable of spinning faster in the counterclockwise direction without imparting a rotational force on the motor shaft, as coupled to the inner race (22)), and wherein the directional shaft coupling drives the seal shaft in the forward direction when the motor shaft rotates the directional shaft coupling in the forward direction (As shown in at least Figure 1; The motor shaft, as coupled to the inner race (22), imparts a rotational force to seal shaft, as coupled to the outer race (24), through the action of the biased rockers (26)).
Regarding Claim 6: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the invention as disclosed above in Claim 5, once combined, Chelaidite and Kimes further teach wherein the directional coupling comprises a combined directional unit that is installed between the motor section and the seal section, wherein the combined directional unit is secured to the motor shaft and the seal shaft of the seal section (As discussed in the aforesaid rejection of claims 1 and 5, the combination of Chelaidite and Kimes present two directional coupling devices through the directional coupling 124 of Chelaidite and the one way clutch mechanism of Kimes, together these elements are interpreted as comprising a combined directional unit).  
Regarding Claim 8: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the invention as disclosed above in Claim 1, once combined, Chelaidite and Kimes further teach wherein the directional coupling is configured to enable unidirectional rotation between the motor shaft and a pump shaft of the pump section (As described in the aforesaid rejection of claim 1, once combined with Chelaidite, the unidirectional rotation is provided between the motor shaft and the pump shaft through at least the directional coupling 124 of Chelaidite which prevents reverse rotation of the motor shaft and through the one way clutching mechanism of Kimes which prevents the forward driving of the motor shaft, secured to inner race 22, through the pump shaft, secured to the outer race 24, by action of the biased rockers 26), and unidirectional rotation between the motor shaft and a housing of the motor section, such that the pump shaft freewheels in a forward direction without causing the motor shaft to rotate in the forward direction (As discussed previously, the pump shaft is allowed to freewheel in the forward direction by action of the biased rockers 26), and both the pump shaft and the motor shaft are prevented from rotating in the reverse direction (Reverse rotation is prevented through the use of the interaction of the the biased rockers 26 as integrated by Kimes and the directional coupling 124 of Chelaidite which prevents reverse rotation of the motor shaft).   
Regarding Claim 9: Merrill in view of Chelaidite and Kimes, as evidenced by Breitzmann teaches the invention as disclosed above in Claim 1, once combined, Kimes further teaches wherein the directional coupling comprises a centrifugally activated clutch which selectively engages the motor shaft and pump shaft when the motor is operated to drive the motor shaft in the forward direction (biased rockers 26 are arranged such that a centrifugal force will be applied in the radially outward direction from centerline 30 such that the centrifugal force will provide an additional force biasing the rockers towards the outer chase 24).  

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over US 2010/0150751, “Merrill,” in view of US 2018/0316240, “Chelaidite,” and US 2019/0323568, “Uppal,” as evidenced by US 2014/0368143, “Breitzmann.”
Regarding Claim 1: Merrill discloses:  An electric submersible pump (ESP) system (8) comprising: a motor section (36); a pump section (15); and a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to the seal shaft (14), where this coupling would be “configured” to allow the motor shaft to rotate in the forward direction & in the reverse direction).  
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating in both the forward direction and a reverse direction when the motor section is powered off.
However, Chelaidite teaches how an electric motor (100) which can be used to drive a pump (see Paragraph 2), where the motor comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating in a reverse direction when the motor section is powered off (see Paragraphs 8 & 56).  Please note the proposed modification is to modify Merrill’s coupling (24) such that it allowed the motor shaft to rotate in a forward direction when the motor shaft is powered on AND to prevent the motor shaft from rotating when the motor is powered off in view of the teaching provided by Chelaidite (see Paragraphs 8 & 56), in order to allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque from the motor can be transferred with high efficiency, but after the torque has been transferred and the motor is turned off the locking mechanism prevents back driving of the motor and thus release any generated torque or clamping force (see Paragraph 6 of Chelaidite).  FURTHERMORE, it is also known that in submersible well pumps driven by an electric motor, providing a feature to prevent the reverse rotation of the motor shaft would be beneficial because the reverse rotation of the pump motor can create a back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to configure the directional coupling of Merrill to prevent the motor shaft from rotating  when the motor section is turned off, in light of the teaching of Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would also provide the benefit of preventing damage of the electric motor due to the reverse rotation of the shaft, as evidenced by Breitzmann in Paragraph 1.
Once combined, Merrill in view of Chelaidite, as evidenced by Breitzmann fails to explicitly disclose or teach to prevent the motor shaft from rotating in the forward direction. As previously discussed, Merrill in view of Chelaidite teaches an arrangement wherein the motor is prevented from being driven backwards through the use of the directional coupling 124. However, if the pump section were to continue operating in the forward direction, the motor shaft would still be driven in the forward direction.
Uppal teaches (Figures 1 – 36B) a one way clutch assembly (420) having an inner race (436) and an outer race (422) with a plurality of active strut assemblies (448) located therebetween, wherein the inner and outer races are locked to one another during clockwise movment of the inner race relative to the outer race while allowing relative displacement in the counter-clockwise direction (Figure 7; [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have integrated the one way clutch assembly  device of Uppal in the connection between the motor shaft of Merrill in view of Chelaidite with the predicted results that such a one way connection will prevent the pump from driving the motor in the forward direction when the motor is powered off thus preventing the generation of harmful back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Once combined, Merrill in view of Chelaidite and Uppal, as evidenced by Breitzmann teaches the prevention of the pump section driving the motor section in both the forward direction and a reverse direction when the motor section is powered off. It is noted that such a combination teaches the prevention of the pump section driving the motor section as discussed in the originally filed specification in at least [0034] and it is further noted that the claims as recited are interpreted in view of the specification such that they are not interpreted as claiming means to prevent any rotation of the motor shaft such as through a mechanical interlock which locks the shaft in place when the motor section is powered off.
Regarding Claim 10: Merrill in view of Chelaidite and Uppal, as evidenced by Breitzmann the ESP system of claim 1, wherein Merrill & Chelaidite are both silent regarding:  wherein the directional coupling comprises a solenoid which is configured to disengage the motor shaft when a voltage from a drive unit is applied to the motor section, thereby allowing rotation of the motor shaft, and wherein the solenoid is configured to engage the motor shaft when no voltage is applied to the motor section, thereby preventing rotation of the motor shaft.
HOWEVER, Uppal (it is noted that while Uppal is not directed to an ESP assembly, this reference is still directed to the structure of a one-way clutch assembly for controlling the rotational direction of a shaft.  Therefore, Uppal is analogous because it is also directed to a locking mechanism for preventing the shaft from rotating in a specific direction) does teach having a one-way clutch assembly (420) with an inner race (436) rotating within a stationary outer race (422; Paragraph 76 describes an embodiment where the outer race (422) includes an outer ring (424) that presents a plurality of outer lugs (428) for mating with a first component, where the first component can be a stationary component (such as a housing of a transmission).  This would result in the outer race as also being stationary.), where the radial outer rim (438) of the rotating inner race (436) comprises a plurality of passive teeth (434) which engage with a locking strut (450) actuated by a solenoid (Paragraph 58) of the stationary outer race (450) which together act as a one-way clutch that only allows the inner race to rotate in one direction (see Figure 7 & Paragraph 80).
PLEASE NOTE that Uppal teaches having a bi-directional clutch assembly (420; Figures 6-7; Paragraphs 32-33) rotatably connected to a shaft and the proposed modification is to simply substitute the described shaft coupling of Merrill with the bi-directional clutch assembly of Uppal.  The examiner would also note that the proposed modification does not conflict with the modification of Merrill by Chelaidite (in view of Claim 1).  In view of Claim 1, Merrill was modified to have their existing shaft coupling configured such that it comprised a mechanism to prevent the reverse rotation of the motor shaft as was being taught by Chelaidite (see the rejection of Claim 1 above).  Uppal’s bi-directional clutch assembly is also connected to a shaft AND is also provided with a mechanism to prevent the reverse rotation of a shaft, which is exactly the same as the teaching of Chelaidite (which is also to provide a mechanism to prevent the reverse rotation of a shaft, as described in Paragraphs 8 & 56).
This modification (once incorporated into Merrill as modified by Chelaidite in view of Claim 1), would result in having the directional coupling comprises a solenoid (as taught by Uppal in Paragraph 58) which is configured to disengage the shaft when a voltage from a drive unit is applied to the motor section, thereby allowing rotation of the motor shaft (The proposed modification is to have Uppal’s bi-directional clutch assembly coupled to the shafts of Merrill, where Uppal’s plurality of active strut assemblies (448) would configured to engage/disengage with Merrill’s shaft), and wherein the solenoid is configured to engage the shaft when no voltage is applied to the motor section, thereby preventing rotation of the motor shaft (The solenoid one-way clutch of Uppal would serve the same function and operating in a similar manner to the coupling device of Merrill (as modified by Chelaidite in view of Claim 1) where it is configured to engage with the motor shaft to prevent rotation of the motor shaft in the reverse direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the directional coupling of Merrill/Chelaidite with the one taught by Uppal, in order to provide a directional coupling with enhanced functionality. 
With respect to the limitation specifying that the solenoid is configured to engage the MOTOR shaft, while Uppal does describe how the outer race (422) can be coupled to a rotating component (Paragraph 76) and that the inner race (436) can also be coupled to a rotary component (see Paragraph 77), which when applied to Merrill would have each of the inner & outer race coupled to one of either the motor shaft (40) or pump shaft (14), they are silent regarding which of the inner or outer race is connected to the motor shaft.  HOWEVER, since Uppal describes how each of the inner & outer race can be coupled to a rotary component, having Uppal’s solenoid configured to specifically engage/disengage with the motor shaft, would have been considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the solenoid specifically engage with the motor shaft, as long as the one-way clutch effectively functions as intended (which in this case is having the clutch prevent reverser rotation of the motor shaft).   
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Merrill (as modified by Chelaidite & Uppal) to have the solenoid engage with the motor shaft to prevent the reverse rotation of the motor shaft, as such a modification would have been considered a simple reversal of parts that would have been well within the knowledge & capabilities of a person having ordinary skill in the art. 
Regarding Claim 11: Merrill in view of Chelaidite & Uppal teaches the invention as disclosed above in Claim 10, wherein Merrill (as modified by Uppal in view of Claim 10) further teaches:  further comprising a pin (Uppal: 450) mounted on the solenoid (Uppal: Figure 7) which is configured to alternately engage and disengage a hole in the shaft (the pin (450) is configured to alternately engage/disengage with one of the plurality of holes formed in the outer surface of the rotating element.  Once this teaching of Uppal was incorporated into Merrill, this would have the pin alternately engaging with a hole formed on the outer radial surface of the inner race (436) of the directional coupling which (as noted in the rejection of Claim 10) could be connected to the motor shaft).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0150751, “Merrill,” in view of US 2018/0316240, “Chelaidite,” as evidenced by US 2014/0368143, “Breitzmann.”
Regarding Claim 12: Merrill discloses an electric submersible pump (ESP) system (8) comprising: a motor section (36); a pump section (15); and a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to the seal shaft (14), where this coupling would be “configured” to allow the motor shaft to rotate in the forward direction & in the reverse direction).  
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating when the motor section is powered off.
However, Chelaidite teaches how an electric motor (100) which can be used to drive a pump (see Paragraph 2), where the motor comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating when the motor section is powered off (see Paragraphs 8 & 56).  Please note the proposed modification is to modify Merrill’s coupling (24) such that it allowed the motor shaft to rotate in a forward direction when the motor shaft is powered on AND to prevent the motor shaft from rotating when the motor is powered off in view of the teaching provided by Chelaidite (see Paragraphs 8 & 56), in order to allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque from the motor can be transferred with high efficiency, but after the torque has been transferred and the motor is turned off the locking mechanism prevents back driving of the motor and thus release any generated torque or clamping force (see Paragraph 6 of Chelaidite).  FURTHERMORE, it is also known that in submersible well pumps driven by an electric motor, providing a feature to prevent the reverse rotation of the motor shaft would be beneficial because the reverse rotation of the pump motor can create a back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to configure the directional coupling of Merrill to prevent the motor shaft from rotating  when the motor section is turned off, in light of the teaching of Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would also provide the benefit of preventing damage of the electric motor due to the reverse rotation of the shaft, as evidenced by Breitzmann in Paragraph 1.
Claim 12 is directed to an apparatus having the same claimed structure as previously recited in Claim 1 (as originally filed).  Therefore Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 1 (as originally filed).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0150751, “Merrill,” in view of US 3,918,830, “Schneider,” and US 2018/0316240, “Chelaidite,” as evidenced by US 2014/0368143, “Breitzmann.”
Regarding Claim 12: Merrill discloses: An electric submersible pump (ESP) system (8) comprising: a motor section (36); a pump section (15); and a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to the seal shaft (14), where this coupling would be “configured” to allow the motor shaft to rotate in the forward direction & in the reverse direction).  
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating when the motor section is powered off.
HOWEVER, Schneider does teach having a directional coupling (12) connecting a motor shaft (1) to a driven shaft (6, 13 & 17-19), where the directional coupling is configured to allow the motor shaft to rotate in a forward direction when the motor is powered on, and to prevent the motor shaft from rotating in the reverse direction (Column 3 - Lines 47-56; The directional coupling of Schneider is described as having a blocking device (15) between the flange (13) of the motor shaft (1) and the stationary housing (11), where the blocking device comprises an annulus of sprags or analogous blocking elements which do not interfere with rotation of the flange (13) in the clockwise direction, but become operate when the flange rotates counter-clockwise, thereby preventing the motor shaft from rotating in the reverse direction when the motor shaft is not being driven in the forward direction.  This is identical to the structure & function of the directional coupling described by the applicant in Figure 7 & Paragraphs 56-58.  So Schneider’s directional coupling would be configured to “prevent the motor shaft from rotating” in the same way & for the same reasons as the directional coupling of the claimed invention).  
Incorporating Schneider’s directional coupling into Merrill would provide the benefit of allowing the motor shaft to be rotatably coupled to the seal shaft in such a way that the motor shaft is able to drive the seal shaft when the motor is powered and that motor shaft is rotating in the forward direction, while also preventing the motor from becoming damaged due to having the motor shaft rotating in the reverse direction.  FURTHERMORE, both Merrill & Schneider are using couplings for transmitting rotating forces from a motor shaft to a driven shaft, and it is noted that a simple substitution of one known element (in this case, the shaft coupling of Merrill) for another (in this case, the shaft coupling of Schneider) to obtain predictable results (in this case, a shaft coupling that is capable of transmitting rotating forces from one shaft to another) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to have the motor shaft coupled to the seal shaft using a directional coupling that is able to prevent the motor shaft from rotating in the reverse direction, as taught by Schneider.
While Schneider does explicitly describe how their directional coupling is configured to prevent reverse rotation of the motor shaft (see Column 3 - Lines 47-56), they are silent regarding having the directional coupling specifically designed to prevent the rotation of the motor shaft in the reverse direction “when the motor section is powered off”.  However, Chelaidite does teach how an electric motor (100) that is used to drive a pump (see Paragraph 2) can further comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating when the motor section is powered off (see Paragraphs 8 & 56).  PLEASE NOTE, since Schneider already teaches having a directional coupling that is configured in such a way as to prevent the reverse rotation of the motor shaft (see Column 3 - Lines 47-56), for the proposed modification the examiner is ONLY relying on Chelaidite’s teaching that it is known that motor shaft locking mechanisms used to prevent the reverse rotation of the motor shaft (such as the described motor shaft locking mechanism of Schneider) can be configured to prevent reverse rotation when the motor section is powered off (as described by Chelaidite in Paragraphs 8 & 56).     
 Chelaidite describes how there is a need in electric motors to provide a locking mechanism to prevent the back driving of the motor when the motor is turned off or not powered (see Paragraph 5).  The locking mechanism allows a high efficiency mechanism to be provided between the motor output and the destination so that the torque from the motor can be transferred with high efficiency, but after the torque has bene transferred and the motor is turned off the locking mechanism prevents back driving of the motor and thus release any generated torque or clamping force (see Paragraph 6 of Chelaidite).  FURTHERMORE, it is also known that in submersible well pumps driven by an electric motor, providing a feature to prevent the reverse rotation of the motor shaft would be beneficial because the reverse rotation of the pump motor can create a back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill (as modified by Schneider) to have Schneider’s motor shaft directional coupling configured to prevent the motor shaft from rotating in the reverse direction when the motor section is powered off, as taught by Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would also provide the benefit of damaging the electric motor due to the reverse rotation of the shaft, as evidenced by Breitzmann in Paragraph 1.
Claim 12 is directed to an apparatus having the same claimed structure as previously recited in Claim 1 (as originally filed).  Therefore Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 1 (as originally filed).
Regarding Claim 13: Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill further teaches:  further comprising a seal section (10) that is positioned between the pump section (15) and the motor section (36; Figure 1), wherein the seal section (10) includes a seal shaft (14) that is coupled between the motor shaft (40) and the pump shaft (Figure 1; Paragraph 20 - Lines 10-12), wherein the seal shaft is secured to the pump shaft so that the pump shaft cannot rotate with respect to the seal shaft (Paragraph 20 - Lines 10-12). 
Merrill (as modified by Schneider) teaches: wherein the directional shaft coupling (Schneider: The “directional shaft coupling” comprises components 13-15 & 17-20) enables the seal shaft to freewheel in the forward direction without causing the motor shaft to rotate (Schneider: Abstract & Column 4 - Lines 8-15; Schneider describes how the overrunning clutch (14) is configured such that the pump shaft (6; which when incorporated into Merrill would become the “seal shaft”) can rotate in the forward direction at a speed exceeding the speed of the motor shaft (1) WITHOUT having the pump shaft drive the motor shaft.  This is describing the pump/seal shaft as being able to “freewheel in the forward direction” in the same way as in the applicant’s invention.), and wherein the directional shaft coupling (Schneider: The “directional shaft coupling” comprises components 13-15 & 17-20) drives the seal shaft in the forward direction when the motor shaft rotates the directional shaft coupling in the forward direction (Schneider describes in Column 3 - Lines 31-34 how an overrunning clutch is used to rotatably connect the motor shaft to the driven shaft (which when incorporated into Merrill would be the “seal shaft”)).  
Claim 13 is directed to an apparatus having the same claimed structure as previously recited in Claim 5 (as originally filed).  Therefore Claim 13 is rejected under the same prior art and motivations as those used in the rejection of Claim 5 (as originally filed). 
Regarding Claim 15: Merrill in view of Schneider, Chelaidite, as evidenced by Breitzmann teaches the apparatus of claim 13, once combined, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) further comprises a directional lock (15) configured to enable rotation of the motor shaft in the forward direction with respect to a housing of the motor section and prevent rotation of the motor shaft in the reverse direction with respect to a housing of the motor section (Schneider: Column 3 - Lines 47-56).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0150751, “Merrill,” in view of US 3,918,830, “Schneider,” and US 2018/0316240, “Chelaidite,” as evidenced by US 2014/0368143, “Breitzmann,” and in further view of US 2008/0078647, “Watanabe.”
Regarding Claim 14: Merrill in view of Schneider & Chelaidite teaches the invention as disclosed in Claim 6 (as originally filed), wherein Merrill (as modified by Schneider in view of Claim 1 (as originally filed)) further discloses:  wherein the combined directional unit (Schneider: 14) comprises: an outer shell (Schneider: 20) which is secured to the motor shaft (Schneider: 1); and an insert (Schneider: 13) that is secured to the seal shaft of the seal section (In Schneider, the insert is secured to the pump shaft (6), but when Schneider’s directional coupling is incorporated into Merrill, this would have the insert coupled to the seal shaft since in Merrill a seal shaft connects the motor shaft to the pump shaft).
Merrill, Schneider & Chelaidite all fail to teach: wherein the insert is positioned coaxially within the outer shell, the outer shell having a plurality of wedge-shaped recesses in an interior surface thereof; wherein each of a plurality of rollers is positioned between the insert and the outer shell in a corresponding one of the wedge-shaped recesses; wherein rotation of the insert in the forward direction with respect to the outer shell causes each roller to roll toward a wider end of the corresponding wedge-shaped recess, thereby enabling the insert and the seal shaft to freewheel in the forward direction with respect to the outer shell and the motor shaft; and wherein rotation of the outer shell in the forward direction with respect to the insert causes each roller to roll toward a narrower end of the corresponding wedge-shaped recess, thereby frictionally engaging the insert and the outer shell and thereby preventing the insert and the seal shaft from rotating in the reverse direction with respect to the outer shell.  
With respect to the limitation describing having the seal shaft insert positioned coaxially WITHIN the outer shell [of the motor shaft], in Schneider the insert is positioned coaxially OUTSIDE of the motor shafts outer shell.  HOWEVER, the examiner holds that this is merely a reversal of parts that would have been held as an obvious modification (see MPEP 2144.04 Paragraph VI.A.).   FURTHREOMRE, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the insert of the seal shaft to be positioned coaxially within the outer shell of the motor shaft is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the insert WITHIN the outer shell versus the arrangement disclosed by Schneider, as long as the one-way clutch effectively functions as intended.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Merrill (as modified by Schneider & Chelaidite in view of Claim 1) to have the insert of the seal shaft positioned coaxially within the outer shell of the motor shaft, as such a modification would have been considered a simple reversal of parts that would have been well within the knowledge & capabilities of a person having ordinary skill in the art. 
Watanabe further teaches how a one-way clutch assembly, wherein:  the outer shell (4) having a plurality of wedge-shaped recesses (17) in an interior surface thereof (Figure 4; Paragraph 83); wherein each of a plurality of rollers (13) is positioned between the insert (12) and the outer shell (11) in a corresponding one of the wedge-shaped recesses (Figure 4); wherein rotation of the insert in the forward direction with respect to the outer shell causes each roller to roll toward a wider end of the corresponding wedge-shaped recess, thereby enabling the insert and the seal shaft to freewheel in the forward direction with respect to the outer shell and the motor shaft (Paragraph 83; This describes how when the rollers (13) move to the wider portion of the wedge-like space (17), this achieves a free state where the transmission of rotating power is interrupted, which would result in a “freewheel” of the inner ring (12)); and wherein rotation of the outer shell in the forward direction with respect to the insert causes each roller to roll toward a narrower end of the corresponding wedge-shaped recess, thereby frictionally engaging the insert and the outer shell and thereby preventing the insert and the seal shaft from rotating in the reverse direction with respect to the outer shell (Paragraph 83; This describes how when the rollers (13) move into the narrower portion of the wedge-like space (17), this achieves a locked state between the inner & outer rings.  This “locked state” would prevent the insert from rotating in the reverse direction (since the insert is locked into the same rotation as the outer shell)).
PLEASE NOTE, Schneider directed to having a directional coupling using one-way clutch assemblies to control the rotation of the motor shaft & pump shaft with respect to each other AND to the stationary housing.  Schneider describes how “analogous blocking elements” can be used in the outer blocking device for preventing the rotation of the motor shaft with the housing, where the roller-type clutch of Watanabe would be considered an “analogous blocking element”.  So the examiner is simply substituting the described pawl/ratchet one-way clutch assembly of Schneider with the roller one-way clutch assembly of Watanabe.  
Modifying the one-way clutch assembly of Schneider (which is being incorporated into the ESP assembly of Merrill) with the roller one-way clutch assembly of Watanabe would provide the benefit of allowing the system to be protected if the submersible pump experiences an abnormal/overload condition (see Paragraph 28 of Watanabe).  This is because Watanabe’s roller one-way clutch assembly further comprises an additional recess (19) disposed circumferentially beyond the respective roller locking positions such that if an overload is applied, the rollers fall within these recesses and cancelling the locked state (see Paragraph 28).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the pawl/ratchet one-way clutch assembly) for another (in this case, the roller one-way clutch assembly) to obtain predictable results (in this case, a rotatable connection that allows the two rotating shafts to be locked in rotation when rotating in a forward direction, but allowing for freewheel rotation when rotating in the reverse direction) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ESP assembly of Merrill (as modified in view of Claim 6) could be further modified to have a roller one-way clutch assembly used to rotatably secure the insert to the outer shell, as taught by Watanabe.
Regarding Claim 14, this claim is directed to an apparatus having the same claimed structure as previously recited in Claim 7 (as originally filed).  Therefore Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 7 (as originally filed).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 presents an additional set of mechanical elements which together form a combined directional unit comprising rollers to prevent the insert and the seal shaft from rotating in the reverse direction. Such roller elements are known in the art as shown in the previous Office letter; however, their use when combined with the previous limitations of amended claim 1 as taught by the instant art is not obvious, and one of ordinary skill in the art would not have had an obvious reason to combine such elements to those of the apparats as taught by the rejection of claim 1 here within as such an apparatus already prevents reverse rotation through alternative means.

Response to Arguments
Applicant's arguments filed 2022.05.19 with respect to claim 12, and the rejection over Merrill, Chelaidite, and Breitzmann, have been fully considered but they are not persuasive. Applicant argues on page 14, ¶ 2, of their remarks that “[claim] 12 include[s] limitations that are the same or similar to this limitation of claim 1” with reference to the previously recited statement that the prior art “fails to teach the limitation of preventing the motor shaft from rotating when the motor section is powered off.” However, as acknowledged by applicant on page 13 of their remarks, Chelaidite teaches “a locking mechanism prevents back driving of the output shaft and/or motor” [emphasis in original]. It is noted that the subject limitation of claim 12 as recited does not define rotation of the motor shaft as “in both the forward direction and a reverse direction” as recited in the newly amended limitations of claim 1. A broadest reasonable interpretation of the limitation “rotating” reads over both the clockwise and counterclockwise rotation of the shaft such that the prevention of rotation in either the clockwise or the counterclockwise direction read over the limitation as recited. It is noted that the originally filed specification does not provide means for preventing rotation (i.e. eliminating, stopping, or eradicating) of the motor shaft when the motor section is powered off; rather, the specification provides means for preventing the motor shaft from being driven in either the forward or reverse direction by rotation of the seal shaft (as discussed in at least [0034]) and does not appear to directly address a means for preventing rotation of the motor shaft itself. The ability of Chelaidite to prevent back driving of the motor shaft truly prevents the rotation of the shaft rather then merely decoupling the output of the shaft from receiving a backwards driving force from the driven shaft.
Applicant's arguments filed 2022.05.19 with respect to claims 12 and 13, and the rejection over Merrill, Schneider, Chelaidite, and Breitzmann, have been fully considered but they are not persuasive. Applicant acknowledges on page 14 of their remarks that Schneider prohibits rotation in the counterclockwise direction while it does “not interfere with rotation of the flange 13 in a clockwise direction.” Aplicant further asserts on page 14, ¶ 4, that “[s]ince Schneider, like Chelaidite, allows rotation of the motor in one direction, it fails to remedy the shortcomings of Chelaidite.” It is noted that the subject limitation of claim 12 as recited does not define rotation of the motor shaft as “in both the forward direction and a reverse direction” as recited in the newly amended limitations of claim 1. A broadest reasonable interpretation of the limitation “rotating” reads over both the clockwise and counterclockwise rotation of the shaft such that the prevention of rotation in either the clockwise or the counterclockwise direction read over the limitation as recited. It is noted that the originally filed specification does not provide means for preventing rotation (i.e. eliminating, stopping, or eradicating) of the motor shaft when the motor section is powered off; rather, the specification provides means for preventing the motor shaft from being driven in either the forward or reverse direction by rotation of the seal shaft (as discussed in at least [0034]) and does not appear to directly address a means for preventing rotation of the motor shaft itself.
Applicant's arguments filed 2022.05.19 with respect to claim 14 and the rejection over Merrill, Schneider, Chelaidite, Breitzmann, and Watanabe, have been fully considered but they are not persuasive. It is noted that Applicants argument on page 14, ¶ 5, are directed towards the issue of rotation prevention as previously discussed herein with respect to Applicant's arguments filed 2022.05.19 with respect to claims 12 and 13, and the rejection over Merrill, Schneider, Chelaidite, and Breitzmann.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746